Lube, J.
1. This suit was upon an open account. The defendant demurred on the ground that no proper itemized account was attached. The court properly overruled the demurrer.
2. The evidence authorized a verdict in favor of the plaintiff, and the verdict has the approval of the trial judge. The evidence in this case distinguishes it from the case of Norton v. Rtourke, 130 Ga. 600 (61 S. E. 478, 18 L. R. A. (N. S.) 173, 124 Am. St. R. 187). In the case we have here for review the defendant is alleged to have obtained the services of the plaintiff to go by water in his boat from St. Marys, Ga., to Eernandina, Ela., and bring a doctor to St. Marys to treat a person other than the employing agency. If this were a suit by the doctor against the plaintiff in this case for services rendered to the ill person, the Norton case would be helpful to the plaintiff.
3. Error is assigned upon the following excerpt from the charge of the court: “If you find, from the preponderance of the evidence, that the defendant in this ease employed the plaintiff to make the trips as set out in the petition and account, he would be entitled to a verdict in his favor.” It is contended by the defendant that the excerpt from the charge was error and was highly prejudicial to him, because of his contention that he was acting merely as agent for another in requesting the plaintiff to make the trips alleged. If this excerpt was error, a reading of the charge as a whole relieves it from criticism, for the court charged the jury that “the defendant contends that he was simply acting as a messenger for Mrs. Skinner, and that he did not employ him to go after the doctor as alleged, and if you find this to be true, the defendant would not be liable.” The defendant has had a legal trial, and the jury, as they were authorized to do, determined the facts against him. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.

Cowart & VocelU, for plaintiff in error.